Title: To Thomas Jefferson from John C. Ogden, 5 March 1799
From: Ogden, John C.
To: Jefferson, Thomas



Dr. Sir
Litchfield Prison March 5th 1799

You are so easy of access, and so condescending, that I must be indulged, while under bounds and imprisonments, when I assume the address of familiarity.
It is said, that Envoys are about to be sent to France. When Mr Gerry went many months since, I solicited the place of Secretary with him, and addressed him and President Adams accordingly.
Mr Gerry treated my application with due respect, but as Mr Pinckney had a Secretary abroad with him, Mr G. concluded that gentleman would be sufficient for the mission.—
I have addressed Judge Elsworth for the place provided he goes. He was acquainted with my application to Mr Gerry.
Judge Elsworth, has been my acquaintance from my youth up. I have appealed to him, to say whether I was not faithful to Colol. Lyon, & have engaged to be faithful & defend him, after his return, provided he permits me to accompany him.
A proposal of this kind, is only to be made to you—If any thing is in store for my good in this way, by your influence, I am sure of your services, which will ever be acknowledged with gratitude.—Your answer is not needful unless my wishes should be indulged, & this proposal be favorable.
In this place, I have written the report of my embassy in behalf of Colol. Lyon. It is calculated more immediately for Connecticut. It contains those statements & observations which are needful, to inform this uninformed people upon those points in which Colol. Lyon has had some share. In writing it was needful to pay great attention to the thoughts which recured from late conversations in Vermont, Philadelphia and Connecticut, in order to apply the address, as far as possible, to the present state of opinions and affairs.
The letter under cover opens a conferrence with the printer concerning printing this production in Philadelphia.
To-morrow my design is to open the aristocracy and spiritual tyranny to view, in another pamphlet. They are well assured, that I shall industriously endeavor to make a revolution in opinions in this state, which violate the constitution & laws, & disturb the public tranquility—
I am Sir With great respect Your devoted servant

John C. Ogden



My friends and family expect that I will not resign their or my rights, to seek favors, because President Adams, so suddenly decided concerning my “interference”
President Adams has Mrs Ogden’s letters and the letters of my self & my son. I have requested Mrs Ogden from time to time, to detail to President Adams the injuries done her father’s family.—This is a time for, and my situation requires exertion.
This prison and want of money only, will prevent my visiting France in the same ship with the envoys, in a private station, if a public one cannot be obtained.
Mr Duane has nothing in his letter which will authorize him to determine, to whom I am indebted for the honor of having it passed silently to him.
If Doctr Hurt, the friend I met—so unexpectedly in Philadelphia, should call at your quarters, may I ask that he may receive the salutations of affection and gratitude, which transmit by this epistle.

